Exhibit JOINT FILING AGREEMENT The undersigned acknowledge and agree that the foregoing Schedule 13D/A is filed on behalf of each of the undersigned and that all subsequent amendments to this Statement on Schedule 13D/A may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. Dated:June 26, 2009 GILBERT E. PLAYFORD By: /s/ Corrado De Gasperis Name: Corrado De Gasperis Title:Attorney-in-Fact GILBERT E. PLAYFORD REVOCABLE TRUST By: /s/ Corrado De Gasperis Name: Corrado De Gasperis Title:Attorney-in-Fact PLAYFORD FAMILY LIMITED PARTNERSHIP By:Playford Management LLC, General Partner By:Gilbert E. Playford, sole member By: /s/ Corrado De Gasperis Name: Corrado De Gasperis Title:Attorney-in-Fact
